Citation Nr: 0901602	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  02-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran, who served on active duty from April 1944 to 
December 1945, died in November 2001.  The appellant in this 
matter is the veteran's surviving spouse.

By its decision of January 2, 2003, the Board of Veterans' 
Appeals (Board) denied entitlement of the appellant to 
service connection for the cause of the veteran's death and 
to accrued benefits.  An appeal followed to the United States 
Court of Appeals for Veterans Claims (Court).  By its 
memorandum decision of June 20, 2005, the Court found that 
the appellant had abandoned her appeal to the Court for 
entitlement to service connection for the cause of the 
veteran's death and that the Board's decision of January 2003 
with respect to her claim for accrued benefits was not 
supported by an adequate statement of reasons and bases.  In 
view of the latter finding, the Court vacated that portion of 
the Board's January 2003 decision and remanded that matter to 
the Board for further review.  The Board subsequently 
remanded the issue of entitlement to accrued benefits in a 
January 2006 decision.  Action consistent with the January 
2006 remand was accomplished; however, the Board remanded for 
further adjudication in an October 2007 decision.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1972 rating decision denied entitlement to service 
connection for residuals of a right arm injury, including 
arthritis.  The veteran was notified of his appellate rights, 
but did not file a notice of disagreement.

2.  The veteran filed a claim to reopen his previously 
disallowed claim of entitlement to service connection for 
residuals of a right arm injury, including arthritis, that 
was received by the RO on July 23, 1997; evidence received 
following the July 1972 denial that was of record at the time 
of the veteran's death in November 2001 did not constitute 
new and material evidence sufficient to reopen and grant his 
previously disallowed claim of entitlement to service 
connection for residuals of a right arm injury, including 
arthritis.

3.  The veteran filed a claim for service connection for 
nasopharyngitis that was received by the RO on October 27, 
1997; evidence of record at the time of the veteran's death 
in November 2001 failed to show that he had a current 
diagnosis of chronic nasopharyngitis that was related to his 
active military service.

4.  A December 16, 1997, rating decision denied service 
connection for a lung disorder as due to in-service tobacco 
use and/or nicotine dependence.  

5.  The veteran filed a claim asserting clear and 
unmistakable error (CUE) in the December 16, 1997, rating 
decision that was received by VA on December 15, 1999.  

6.  Evidence of record at the time of the December 16, 1997, 
rating decision did not show that the veteran had a current 
lung disorder that was related to in-service tobacco use or 
nicotine dependence incurred during service; the December 
1997 rating decision was reasonably supported by evidence 
then of record and prevailing legal authority, and was not 
undebatably erroneous in failing to grant the benefit.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits based on 
the veteran's pending request to reopen a previously 
disallowed claim of entitlement to service connection for 
residuals of a right arm injury have not been met.  38 
U.S.C.A. §§ 5107, 5108 5121, 7105(c) (West 2002); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); 38 C.F.R. § 3.156 (1997); 
38 C.F.R. §§ 3.1000, 20.1103 (2008).

2.  The criteria for entitlement to accrued benefits based on 
the veteran's pending claim of service connection for 
nasopharyngitis have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2008).

3.  There was no CUE in the failure to grant service 
connection for a lung disorder as due to in-service tobacco 
use and/or nicotine dependence in the December 16, 1997, 
rating decision; the criteria for entitlement to accrued 
benefits based on the veteran's pending claim of CUE in a 
December 1997 RO rating decision have not been met.  
38 U.S.C.A. §§ 5101, 5107, 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  In this regard, a 
February 2002 letter expressly told her that it was her 
responsibility to ensure that any evidence requested is 
received at VA and she has the option of submitting any 
evidence in support of her claim herself.  See Pelegrini II, 
18 Vet App. at 120.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the duty to notify was not completely satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Rather, a February 2002 pre-adjudicatory letter provided 
notice of VA's and the appellant's respective 
responsibilities in the claims process.  First element 
notice, however, was never provided to the appellant.  
Nevertheless, the Board finds that she demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate her accrued benefits claim through her attorney.  
Specifically, the written statements made by the appellant's 
attorney in the December 2003 Appellant's Brief illustrate 
that she was aware of the need to submit evidence that VA 
owed her husband money at the time of his death, including as 
a result of a pending claim that should have been favorably 
adjudicated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the appellant or the appellant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim).  Cf. Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (the mere act of submitting evidence 
does not demonstrate actual knowledge).  Under these 
circumstances, the Board finds that the lack of specific 
first element notice is not prejudicial to the veteran.  See 
Sanders, supra.

As for VA's duty to assist, as will be explained in greater 
detail below, the outcome of an accrued benefits claim hinges 
on the application of the law to evidence which was in the 
file at the time of the veteran's death.  See 38 C.F.R. 
§ 3.1000(a) (2008).  However, the Court has held that 
"evidence in the file at the date of death" may include 
Service Department records "in VA's possession" on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  Hayes v. Brown, 4 Vet. App. 
353 (1993); 38 C.F.R. § 3.1000(d) (2008).  In the present 
case, the veteran indicated on his July 1997 claim for 
residuals of a right arm injury, including arthritis, that 
there might be outstanding service clinical records.  In 
accordance with Hayes, VA submitted a request to the National 
Personnel Records Center (NPRC) in May 2008 for any 
outstanding clinical records pertaining to arthritis or 
nasopharyngitis.  The NPRC's response received indicated that 
these records were fire-related; it was suggested that an 
alternative records search be completed.  In August 2008, the 
agency of original jurisdiction requested a search of sick 
and morning reports for any evidence of the veteran's injury 
and/or treatment.  An October 2008 reply from NPRC reveals 
that no further information was found.  

In light of the above, the Board is satisfied that VA made 
reasonable effort to obtain any potential outstanding service 
clinical records that may pertain to the appellant's accrued 
benefits claim.  However, all avenues have now been 
exhausted, and further attempts to obtain these records 
appear futile.  Seeing as no additional evidence may be added 
to the file in regards to these issues, no further 
evidentiary development is necessary for the claim decided 
herein.  

In sum, "the record has been fully developed," and it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claims.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

The Board has carefully reviewed the record and concludes 
that at the time of his death, the veteran had the following 
pending claims: (1) whether new and material has been 
submitted sufficient to reopen a previously disallowed claim 
of entitlement to service connection for residuals of a right 
arm injury, including arthritis; (2) entitlement to service 
connection for nasopharyngitis; and (3) whether the December 
16, 1997, rating decision which denied service connection for 
a lung disorder as due to in-service tobacco use and/or 
nicotine dependence was clearly and unmistakably erroneous.  
See VA Form 21-4138 received July 23, 1997 (residuals of a 
right arm injury (claimed as arthritis)); VA Form 21-4138 
received October 27, 1997 (nasopharyngitis); Correspondence 
received December 15, 1999.  

Other than those claims listed above, the Board finds that 
the veteran did not have any further claims pending at the 
time of his death.  As such, the only basis for entitlement 
to accrued benefits is through these three pending claims, 
all of which will be discussed below.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).  

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  Hayes, supra; 38 C.F.R. § 3.1000(d)(4).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued benefits 
so that a veteran's survivor may receive the full amount of 
an award for accrued benefits.  See The Veterans Benefits Act 
of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  This amendment is applicable only with respect to 
deaths occurring on or after December 16, 2003; thus, it is 
not applicable in the present case.  

A. New and Material Evidence

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, the veteran may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 
C.F.R. § 3.156(a) (1997), 'new and material' evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Id.  Additionally, to be "material," there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome of the previous decision.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The veteran was previously denied entitlement to service 
connection for residuals of a right arm injury, including 
arthritis, by a July 1972 rating decision.  At such time, the 
evidence of record consisted of statements from the veteran, 
service treatment records, a June 1972 VA examination report, 
an April 1972 discharge summary from Southwestern Hospital, 
and VA treatment records dated through March 1978.  In sum, 
the above evidence demonstrated that the veteran incurred an 
injury to his right forearm, including a fracture to his 
right wrist, prior to entry into active duty.  The 
preexisting injury was noted to be symptomatic upon entry 
into service with slight loss of supination and flexion.  The 
veteran continued to complain of pain and swelling during 
service.  Clinical records dated in September 1944 reflect 
that there was no change in the severity of his disability 
during service.  However, following X-rays, the veteran's was 
diagnosed with chronic, severe, posttraumatic arthritis, 
existing prior to enlistment.  Thus, the RO denied the 
veteran's claim in July 1972 on the basis that the competent 
evidence failed to show that this preexisting disability was 
aggravated by the veteran's active duty service.  

In July 1997, the veteran filed to reopen his claim for 
entitlement to service connection for "arthritis."  
Following the July 1972 RO rating decision, and prior to the 
veteran's death in November 2001, additional post-service 
medical evidence was associated with the claims file as well 
as more statements from the veteran.  These records show 
continued complaints of right arm, hand, and wrist problems.  
See VA Clinical Record dated January 17, 1977; July 1978 VA 
Examination Report.  Pertinent to the veteran's outstanding 
request to reopen his previously denied claim, none of the 
newly submitted evidence indicates that the veteran's 
preexisting residuals of a right arm injury, including 
arthritis, were permanently aggravated by service.  As such, 
the newly received evidence, when viewed in the context of 
all the evidence, would not change the outcome of the 
previous decision; thus, it is not material.  The veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for residuals of a right 
arm injury, including arthritis, cannot therefore be granted, 
and the appellant's claim of entitlement to service 
connection for residuals of a right arm injury, including 
arthritis, for the benefit of accrued benefits purposes must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  See also 38 C.F.R. 
§ 3.156 (1997).

B. Service Connection for Nasopharyngitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  To 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

The veteran's service treatment records show that he was 
treated during service for acute catarrhal nasopharyngitis.  
Such records also indicate that this disorder completely 
resolved in September 1944.  See Clinical Progress Note dated 
September 12, 1944.  At the time of the veteran's death, none 
of the competent post-service medical evidence indicated that 
the veteran had a current diagnosis of chronic 
nasopharyngitis.  Rather, the only evidence of a diagnosis in 
the claims file at the time of his death consisted of the 
veteran's own lay statements.  Unfortunately, such statements 
can not be considered competent evidence of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As there is no indication that the veteran was being 
treated for this disability at a VA facility, the Board 
concludes that the competent evidence of record at the time 
of the veteran's death failed to show a diagnosis of a 
current disability.  Under such circumstances, service 
connection for nasopharyngitis is not warranted and the 
appellant's claim of entitlement to service connection for 
nasopharyngitis for the benefit of accrued benefits purposes 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C. Clear and Unmistakable Error (CUE)

Prior to his November 2001 death, the veteran contended that 
there was CUE in a December 16, 1997, rating decision which 
denied service connection for a lung disorder as due to in-
service tobacco use and/or nicotine dependence.  
Specifically, the veteran asserted that the evidence of 
record at the time of the December 1997 denial clearly showed 
that his nicotine dependence began during his active duty 
service and that his current lung disorder was related to 
this nicotine addiction and tobacco use.  See Correspondence 
received December 15, 1999.

Review of the record reflects that the veteran did not appeal 
the December 16, 1997, rating decision.  Accordingly, it 
became final.  38 U.S.C.A. § 7105 (1997).  There are two 
exceptions to the rule of finality of VA decisions, i.e., 
challenges based on CUE in a prior, final decision 
(38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on 
new and material evidence (38 U.S.C.A. § 5108).  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion to which reasonable 
minds could not differ.  See, e.g., Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  Allegations of CUE must be raised with 
sufficient particularity.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997).  To establish CUE in a prior, final decision, 
all three of the following criteria must be met: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable; and (3) the error must be of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Stallworth v. 
Nicholson, 20 Vet. App. 482, 487 (2006); Damrel, supra; 
Russell, supra.

The veteran filed a claim for service connection for a lung 
disorder, to include emphysema, in July 1997.  He indicated 
on his VA Form 21-4318 that he was "filing this under the 
OGC precedent 2-93."  Attached to the veteran's claim is a 
statement from his accredited representative clarifying that 
the veteran is asserting entitlement to service connection 
for a lung disorder as "a residual of tobacco use and 
nicotine dependence [sic] the onset of which began in 
service."  As noted above, service connection for a lung 
disorder as due to in-service tobacco use and/or nicotine 
dependence was denied by a December 1997 rating decision.

The laws and regulations in effect at the time of the 
December 1997 rating decision provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 310; 38 C.F.R. § 3.303 (1997).  The 
law also provided that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1997).  

Also in effect at the time of the December 1997 rating 
decision was a precedential opinion by the VA General Counsel 
which clarified when entitlement to benefits may be awarded 
based upon in-service tobacco use.  This opinion determined 
that direct service connection may be established if the 
evidence shows injury or disease resulting from tobacco use 
in service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  
The General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

Similarly, VA General Counsel issued a precedential opinion 
in May 1997 in order to clarify when service connection may 
be granted if a disability is claimed secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The VA General Counsel found that a determination 
as to whether secondary service connection should be 
established depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
Because the rating decision (and claim) at issue was filed 
prior to June 9, 1998, the statutory change is not 
applicable.  

The December 16, 1997, rating decision which denied service 
connection for a lung disorder as due to in-service tobacco 
use and/or nicotine dependence, reflects that the evidence of 
record at such time included the veteran's service treatment 
records and post-service VA and non-VA treatment records.  
Service treatment records fail to show any treatment for 
chronic lung problems during service.  The Board acknowledges 
that the veteran complained of pain on inspiration with mild 
productive cough in September 1944.  And while initial 
clinical evaluation suggested possible mild bronchitis and 
pleurisy, it was noted that there were no physical findings 
to justify such a diagnosis.  See Clinical Record dated 
September 4, 1944.  Ultimately, the veteran's complaints were 
diagnosed as acute nasopharyngitis.  Clinical examination of 
the lungs at separation was noted to be normal, and the 
veteran's chest X-ray at separation was negative.  A 
September 1944 history and physical report indicates that the 
veteran reported using one package of tobacco products per 
day.  

Post-service, the veteran was hospitalized in April 1972 for 
complaints of bloating; the diagnosis was an ulcer.  The 
discharge summary of record notes that the veteran's treating 
physician informed the veteran that it was necessary for him 
to stop smoking in order to allow his ulcer to heal.  At such 
time, the veteran reported smoking two to three packs of 
cigarettes per day.  The veteran was evaluated by VA in June 
1972; he indicated that he had no history of chest disease 
nor did he have any current respiratory complaints.  
Examination of the veteran's lungs, including a negative 
chest X-ray, revealed no evidence of a respiratory disease.  

The first competent evidence of lung problems is a July 1978 
VA examination report.  At such time the veteran complained 
of shortness of breath with productive cough for the past 
year.  He indicated that he smoked two to three packs of 
cigarettes a day.  A pulmonary function test (PFT) was 
performed, and the results were consistent with "moderately 
severe obstructive airways dysfunction."  The VA examination 
report provides a diagnosis of probably chronic bronchitis of 
serious nature.  There is no indication as to the etiology of 
this disorder, nor is there any opinion as to whether the 
veteran's nicotine use constituted an addiction.  

Following the 1978 PFT, the veteran's treatment records show 
that he continued to be treated for chronic obstructive 
pulmonary disorder (COPD), to include chronic bronchitis and 
cor pulmonale.  See, e.g., VA Problem List dated in May 1992.  
His records also note that he reported discontinuing smoking 
in 1975.  Id.  

In his December 1999 pending CUE claim, the veteran asserted 
that the evidence of record at the time of the December 1997 
rating decision clearly establishes that he suffered from a 
lung disorder that was the direct result of a nicotine 
addiction that began during service.  He contends that 
service records clearly show that he did not smoke cigarettes 
prior to service and that his usage began during service.  
However, the Board fails to find the December 1997 rating 
action undebatably erroneous.  

The Board acknowledges that the veteran's service treatment 
records reflect that the veteran smoked cigarettes during 
service.  It also recognizes that the veteran, through making 
his claim based on nicotine dependence, submitted lay 
evidence regarding the onset of his tobacco use.  However, 
there is nothing of record at the time of the December 16, 
1997, rating decision, other than the veteran's own 
statements, indicating that he did not smoke prior to 
service.  Furthermore, even if the veteran's lay statements 
were accepted as credible evidence of an in-service onset of 
tobacco products, there is no competent evidence of record 
which indicates that he had been diagnosed with a nicotine 
dependence disability.  See VAOPGCPREC 19-97.  Finally, and 
perhaps most notably, there is no competent evidence of 
record at the time of the December 16, 1997, rating decision 
that relates the veteran's COPD, diagnosed more than twenty 
years post-service, to any in-service tobacco use or nicotine 
dependence incurred during service.  Despite any assertion 
that a relationship between lung problems and smoking is 
generally accepted, the Board notes that VA adjudicators, as 
laypersons, are not competent to make such medical 
determinations.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment); Espiritu, supra.  

Under these circumstances, the determination made by the RO 
in December 1997 was reasonable with respect to the facts 
shown, and the law was not misapplied.  Additionally, 
implicit in the veteran's argument is the intimation that VA 
did not properly weigh the evidence.  However, disagreement 
with how the facts were weighed or evaluated does not 
constitute CUE.  Russell, at 311.  Finally, any assertion 
that VA should have obtained a medical opinion as to whether 
the veteran had a current lung disorder that was related to 
in-service tobacco use and/or nicotine dependence incurred 
during service, cannot constitute a basis for CUE.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (a breach of the 
duty to assist cannot constitute CUE).  

In sum, the evidence of record does not compel the 
conclusion, to which reasonable minds could not differ, that 
the rating result would have been manifestly different but 
for the claimed error.  Accordingly, clear and unmistakable 
error is not established, and the appellant's claim of CUE in 
a December 16, 1997, rating decision, for the benefit of 
accrued benefits purposes must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  See also 38 C.F.R. § 3.156(a).






	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's previously disallowed claim of 
entitlement to service connection for residuals of a right 
arm injury, including arthritis, and the appeal of this issue 
is denied for the purpose of accrued benefits.

Entitlement to service connection for nasopharyngitis for the 
purpose of accrued benefits is denied.

The December 16, 1997, rating decision that denied the 
veteran's claim of entitlement to service connection for a 
lung disorder as due to in-service tobacco use and/or 
nicotine dependence was not clearly and unmistakably 
erroneous, and the appeal of this issue is denied for the 
purpose of accrued benefits.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


